Citation Nr: 1545411	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for the aid and attendance of another.

2.  Entitlement to an effective date prior to July 10, 2009 for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date prior to July 10, 2009 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to June 1945.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in October 2009 and March 2010 by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the aforementioned claims, the Veteran also appealed the RO's denial of his claim seeking service connection for gastroesophageal reflux disease (GERD).  However, after the Veteran perfected his appeal of this claim, the RO granted the benefit sought, as reflected in a July 2014 rating decision, thereby extinguishing the related appeal.

Further, although the Veteran submitted a timely substantive appeal after a March 2012 statement of the case that continued to deny his appeal for a respiratory disorder, the Veteran expressly indicated on his substantive appeal form that he did not wish to continue his appeal of this issue, and thus was presumably submitting the substantive appeal form merely as a means of expressing this intent.  Further, VA has not treated the claim as if it were in appellate status, as the claim was not addressed in any subsequent supplemental statements of the case, certified for appellate review, or discussed during the Veteran's Board hearing.  Accordingly, the Board will not address this claim herein.

In August 2015, the Veteran and his son testified at a video-conference hearing conducted by the undersigned Veterans Law Judge.



FINDINGS OF FACT

1.  During his August 2015 hearing, on the record, the Veteran withdrew his appeal of his claim seeking special monthly compensation based on the need for aid and attendance of another.

2.  The first correspondence of record that can be construed as a service connection claim for bilateral hearing loss or tinnitus was received by VA on January 25, 2005.

3.  The finality of the July 2005 rating decision that initially denied these claims was tolled by the subsequent association of relevant service records, which provided the basis for granting the Veteran's claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for special monthly compensation based on the need for aid and attendance of another have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an award of an effective of January 25, 2005 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

3.  The criteria for an award of an effective date of January 25, 2005 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

During his August 2015 Board hearing, the Veteran indicated his wish to withdraw his appeal of his claim seeking special monthly compensation based on the need for aid and attendance of another.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn this claim, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. §  7105(d).  

Earlier Effective Date Claims

The Veteran is seeking an effective date for the grants of service connection for bilateral hearing loss and tinnitus commensurate with the date of receipt of his initial service connection claims for these audiological disorders, June 25, 2005.  

The effective date of an award based on an original claim is to be fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the date of the claim. 38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.

With regard to what constitutes a valid claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran's initial formal service connection claim form, through which he sought service connection for a finger disability that had been aggravated during service, was received by VA in June 1945.  In June 2005, VA received the first correspondence of record in which the Veteran asserted he had service-related heating loss and tinnitus.  The record reflects that because the Veteran initiated, but failed to perfect, an appeal of the denial of these initial service connection claims for hearing loss and tinnitus, the RO determined that the rating decision that denied these initial claims was final.  Therefore, the RO construed his statement received in July 2009 as a claim to reopen service connection for these disorders and thus subsequently assigned effective dates commensurate with the date of receipt of the claim to reopen.

In that regard, if a veteran does not initiate an appeal of an adverse decision within one year or fails to perfect the appeal by filing a timely substantive appeal, or initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final. 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  An award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application to reopen the previously denied claim.  See Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (for an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed).  

However, as argued by the Veteran, the finality of the July 2005 rating decision was subsequently negated when the Veteran submitted relevant service records, which served to substantiate his claim.  In that regard, the Veteran's service connection claims for bilateral hearing loss and tinnitus were initially denied by the RO based on the RO's conclusion that the service documents of record failed to substantiate the Veteran's report of combat-related acoustic trauma during his approximate three years of Naval service during World War II.  The RO concluded that the Veteran's separation documents indicated that he served as a boatswains mate, and therefore was unlikely involved in combat operations; accordingly, the RO determined that the service records failed to reflect the likelihood of in-service acoustic trauma upon which to link his diagnosed hearing loss and tinnitus.  

Since this denial, the RO has obtained the Veteran's complete service personnel records (which were requested in conjunction with his subsequent service connection claim for posttraumatic stress disorder (PTSD)), and the Veteran submitted deck logs from the Naval vessels on which he served.  The newly associated service personnel records reflect the Veteran's training at an "Armed Guard School" and the Veteran's subsequent service as an armed guard aboard various vessels.  The Naval deck logs from the period of the Veteran's service aboard these vessels document the vessels involvement in combat, spurred by both submarine and aerial attacks, requiring the Naval vessels to return fire. 
 
As these newly associated service records reflect the Veteran's training and duties as an armed guard and corroborate his reports of his combat involvement, the newly associated service records establish the Veteran's exposure to acoustic trauma during service and are therefore relevant to the Veteran's claims for audiological disorders resulting from this acoustic trauma.  Accordingly, 38 C.F.R. § 3.156(c), which states that the submission of relevant service records negates the finality of a prior decision, is applicable to this case, and the July 2005 rating decision that denied the Veteran's initial service connection claims for bilateral hearing loss and tinnitus is not final.  As this decision was not final, the appropriate effective date is the date upon which the Veteran's initial service connection claims were received, January 25, 2005.

Based on the foregoing, effective dates of January 25, 2005 are warranted for the grants of service connection for bilateral hearing loss and tinnitus.  As there are no prior correspondences of record that reference the Veteran's hearing impairments, there is no basis for awarding an effective date prior to January 25, 2005.  Moreover, the Veteran does not assert that an effective date earlier than January 25, 2005 assigned is warranted.  


ORDER

The claim seeking special monthly compensation based on the need for the aid and attendance of another is dismissed.  

An effective date of January 25, 2005 for the grant of service connection for bilateral hearing loss is granted.

An effective date of January 25, 2005 for the grant of service connection for tinnitus is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


